DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 27, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-4 and 7-9 have been amended; and claim 5 has been canceled. Accordingly, claims 1-4 and 6-9 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed March 28, 2022, are hereby withdrawn: 
Previous Claim Objections
Previous 35 USC 35 112(b) Rejections
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "23", "43", "44", "45", "46", "60", and "74". 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) that are mentioned in the description: "1", "2", "3", "5", "6", "7", "31", "32", "81", "82", "83", and "84".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 4 recites the limitation, “a step-shaped groove… a step-shaped lug”. There is a lack of antecedent basis in the Specification for this limitation. It is unclear how one of ordinary skill in the art would ascertain what a “step-shaped” structure is supposed mean and/or look like.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 27, should recite, “has an opening corresponding”.
Claim 4, line 4, should recite, “inside a[n] frame edge”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, is indefinite as it recites “a step-shaped groove… a step-shaped lug”. It is unclear how one of ordinary skill in the art would ascertain how much like a step a structure would need to be to be considered “step-shaped”. Applicant’s specification does not disclose the phrase “step-shaped” to assist in clarification. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a step-shaped groove… a step-shaped lug” meaning a structure that resembles a step or some aspect of one.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mott US 5500635, and further in view of Guerra US 5813148.
Regarding Independent Claim 1, Mott discloses a shoe surface structure with variable luminescent pattern (Abstract; Figs. 15-24), comprising: an insole (Fig. 17A, #833) being combined with a bottom of a shoe surface (Fig. 17A, #834), and the insole being combined with an upper surface of a light conduction sole (Fig. 17A, #844/830) to form a shoe (Fig. 15); an illuminator (Fig. 16A, #826) being hidden in the light conduction sole (Fig. 16A), when the illuminator emits light rays (Fig. 22, #826CL/844CL; Col. 20, l. 51-57), the light rays can penetrate into the light conduction sole (Col. 20, l. 51 – Col. 21, l. 22) and be transmitted from an inside to an outside to an entire light conduction sole (Col. 20, l. 51 – Col. 21, l. 22); a light conduction structure (Fig. 18, #850/840) being hidden in the shoe surface (Figs. 15-24); wherein a bottom (Fig. 21. #852) of the light conduction structure extends out under the shoe surface (Col. 19, l. 45 – Col. 20, l. 8), and contacts the light conduction sole (Figs. 15-24; Col. 19, l. 45 – Col. 20, l. 8), when the light conduction sole receives light, the light can be conducted from the bottom of the light conduction structure up to a top of the light conduction structure (Figs. 22-24; Col. 21, l. 1-12), so that a whole light conduction structure gets light (Figs. 22-44; Col. 21, l. 1-12); wherein an outer layer of the shoe surface (Fig. 17A, #838) has a hollowed frame (Fig. 23, #844), the hollowed frame corresponds to the light conduction structure (Figs. 22-24); a light screen (Figs. 22-24, #842) covering the entire hollow frame is provided (Figs. 22-24), the light screen is lightproof or semi-lightproof (Col. 20, l. 51-56), and is in face-to-face corresponding contact with the light conduction structure (Figs. 16A and 22 show #850/840 adjacent to #842); the light screen is provided with a hollowed pattern (Figs. 22-24, show a pattern “asics” on the light screen #842); when the light conduction structure receives light, the light is transmitted out of the hollowed pattern (Col. 20, l. 51 – Col. 21, l. 22).
Mott does not expressly disclose wherein the shoe surface is provided with an outer ring plate on an outer side the shoe surface, the outer ring plate has an opening corresponding to the hollowed frame; a portion of the outer ring plate is affixed to the sole surface, and an unaffixed portion of the outer ring plate is used for the light screen to be inserted and fixed.
Guerra teaches a shoe with light components wherein there is an outer ring plate (Fig. 5, #4) on an outer side of the shoe surface (Fig. 5, #3), the outer ring plate has an opening (Figs. 5, #2) corresponding to the hollowed frame (Guerra Annotated Fig. 5); a portion of the outer ring plate is affixed to the sole surface (Fig. 5 shows the outer ring plate #4 joined partially with the shoe surface #3 at connection #12), and an unaffixed portion of the outer ring plate (Fig. 5, #14) is used for the light screen to be inserted and fixed (Fig. 5, #11).
Both Mott and Guerra teach analogous inventions in the art of shoes with light components. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Mott with the teachings of Guerra such that there is an outer ring plate is affixed to the sole surface and has an opening on an outer side of the shoe surface to provide a, “uniform and increased light intensity (that is) evenly distributed throughout the illuminated portion of the footwear” (Guerra Col. 1, l. 40-43), and an unaffixed portion of the outer ring plate is used for the light screen to be inserted and fixed so “as to provide visibility to the underlying optical… panel” (Guerra Col. 3, l. 43-44).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Mott discloses the structure of the shoe surface structure with luminescent pattern, there would be a reasonable expectation for the shoe surface structure with luminescent pattern to perform such functions as explained after each functional limitation.
Regarding Claim 2, the modified shoe surface structure with variable luminescent pattern of Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein an edge of the hollowed frame (Mott Annotated Fig. 24) has inside-outside double fastener clamping slots (Mott Annotated Fig. 24), and an outer circumference of the light screen (Mott Annotated Fig. 24) can be inserted in the clamping slots and fixed (Figs. 15-17A and 22-24 show the light screen #842 fixed into slots).
Regarding Claim 4, the modified shoe surface structure with variable luminescent pattern of Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein there is a step-shaped groove (Fig. 17A shows a step-shaped groove where #840 connects with #838) the hollowed frame (Mott Annotated Fig. 24) inside a[n] frame edge (Fig. 22, #839), and (Mott Annotated Fig. 22) outside the edge of the light screen (Mott Annotated Fig. 24), the lug can be embedded in the corresponding groove to fix the light screen (Figs. 15-17A and 22-24; Col. 20, l. 51 – Col. 21, l. 22).
Regarding Claim 6, the modified shoe surface structure with variable luminescent pattern of Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the hollowed pattern is one or a combination of the following items, words trademark, descriptive trademark, totem, lines, symbol, English letters, Arabic numerals and name (Fig. 15 shows English letters as the hollowed pattern).
Regarding Claim 9, the modified shoe surface structure with variable luminescent pattern of Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the hollow frame is arranged on a left side or right side of the shoe surface, or a backside thereof (Fig. 15).
Claims 1, 3, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorofman US 5930921, and further in view of Guerra US 5813148.
Regarding Independent Claim 1, Sorofman discloses a shoe surface structure with variable luminescent pattern (Abstract; Figs. 9-13), comprising: an insole (Fig. 9, #18) being combined with an upper surface (Fig. 9, #14; Col. 2, l. 31-36) of a light conduction sole (Fig. 9, #2) to form a shoe (Figs. 1-2); an illuminator (Figs. 10 & 12, #58) being hidden in the light conduction sole (Figs. 10 & 12), when the illuminator emits light (Abstract; Col. 5, l. 41-55), the light rays can penetrate into the light conduction sole (Col. 5, l. 41-55) and be transmitted from the inside to the outside to the entire light conduction sole (Col. 5, l. 41-55); a light conduction structure (Sorofman Annotated Fig. 10) being hidden in the shoe surface (Fig. 10); wherein a bottom (50a) (Fig. 10, #90) of the light conduction structure extends out under the shoe surface (Fig. 10), and contacts the light conduction sole (Fig. 10), when the light conduction sole receives light, the light can be conducted from the bottom of the light conduction structure up to the top (Col. 5, l. 41-55), so that the whole light conduction structure gets light (Col. 5, l. 41-55); wherein an outer layer of the shoe surface (Fig. 9, #12/14) has a hollowed frame (Fig. 10, #84), the hollowed frame corresponds to the light conduction structure (Fig. 10); a light screen (Fig. 10, #88) covering the entire hollow frame is provided (Fig. 10), the light screen is lightproof or semi-lightproof (Col. 5, l. 41-55; Fig. 10), and is in face-to-face corresponding contact with the light conduction structure (Fig. 10 shows #88 adjacent to #84); the light screen is provided with a hollowed pattern (Fig. 10 shows a two-dot pattern of lights); when the light conduction structure receives light, the light is transmitted out of the hollowed pattern (Col. 5, l. 41-55).
Sorofman does not expressly disclose wherein the shoe surface is provided with an outer ring plate on an outer side the shoe surface, the outer ring plate has an opening corresponding to the hollowed frame; a portion of the outer ring plate is affixed to the sole surface, and an unaffixed portion of the outer ring plate is used for the light screen to be inserted and fixed.
Guerra teaches a shoe with light components wherein there is an outer ring plate (Fig. 5, #4) on an outer side of the shoe surface (Fig. 5, #3), the outer ring plate has an opening (Figs. 5, #2) corresponding to the hollowed frame (Guerra Annotated Fig. 5); a portion of the outer ring plate is affixed to the sole surface (Fig. 5 shows the outer ring plate #4 joined partially with the shoe surface #3 at connection #12), and an unaffixed portion of the outer ring plate (Fig. 5, #14) is used for the light screen to be inserted and fixed (Fig. 5, #11).
Both Sorofman and Guerra teach analogous inventions in the art of shoes with light components. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sorofman with the teachings of Guerra such that there is an outer ring plate is affixed to the sole surface and has an opening on an outer side of the shoe surface to provide a, “uniform and increased light intensity (that is) evenly distributed throughout the illuminated portion of the footwear” (Guerra Col. 1, l. 40-43), and an unaffixed portion of the outer ring plate is used for the light screen to be inserted and fixed so “as to provide visibility to the underlying optical… panel” (Guerra Col. 3, l. 43-44).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Sorofman discloses the structure of the shoe surface structure with luminescent pattern, there would be a reasonable expectation for the shoe surface structure with luminescent pattern to perform such functions as explained after each functional limitation.
Regarding Claim 3, the modified shoe surface structure with variable luminescent pattern of Sorofman discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the shoe surface is provided with multiple punch holes (Fig. 9, #84/86) around the hollowed frame (Figs. 9 & 12), and the light screen is provided with multiple tenons (Sorofman Annotated Fig. 10 and Sorofman Annotated Fig. 11) corresponding to the punch holes (Figs. 10 & 11), the multiple tenons can be embedded in the corresponding punch holes to fix the light screen (Figs. 10 & 11, Col. 5, l. 41-55).
Regarding Claim 7, the modified shoe surface structure with variable luminescent pattern of Sorofman discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein [the] a back side (Sorofman Annotated Fig. 10) of the light conduction structure is combined with a reflector plate (Fig. 10, #92) with a reflected light source (Fig. 10, #58), the reflector plate and light conduction structure are laminated (Fig. 10 shows the plate #92 and the light conduction structure #88 are layered with each other).
Regarding Claim 8, the modified shoe surface structure with variable luminescent pattern of Sorofman discloses the shoe surface structure with variable luminescent pattern defined in claim 1, wherein an outer side edge of the hollow frame (Sorofman Annotated Fig. 11) and an inner side edge of the light screen (Sorofman Annotated Fig. 11) are fixed together by a double-sided film (Col. 5, l. 10-12).


    PNG
    media_image1.png
    820
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    979
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    650
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1039
    805
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the 35 USC 102 of Claims 1-2, 4, 6, and 9 in view of Mott have been considered but are not persuasive.
Regarding the 35 USC 102 of claim 1, Applicant argues:
The addition of the limitation, “wherein the shoe surface is provided with an outer ring plate on an outer side the shoe surface, the outer ring plate has an opening corresponding to the hollowed frame; a portion of the outer ring plate is affixed to the sole surface, and an unaffixed portion of the outer ring plate is used for the light screen to be inserted and fixed” overcomes the prior art of Mott and/or Sorofman and therefore claim 1 is allowable.
The Examiner respectfully disagrees. The newly added limitations are similar to the now canceled claim 5, which was rejected over Sorofman in view of Guerra in the Non-Final Office Action of March 28, 2022. The addition of similar limitations to claim 1 does not make it allowable, as it merely simplifies previously rejected claims. See current 35 USC 103 rejection of Claim 1 over Mott in view of Guerra, and current 35 USC 103 rejection of claim 1 over Sorofman in view of Guerra.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art. Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732